People v Scarlett (2019 NY Slip Op 09167)





People v Scarlett


2019 NY Slip Op 09167


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


1153 KA 16-02111

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRAHKEIM K. SCARLETT, DEFENDANT-APPELLANT. 


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (CARA A. WALDMAN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JAMES B. RITTS, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Ontario County Court (William F. Kocher, J.), rendered September 17, 2015. The judgment convicted defendant, upon a plea of guilty, of criminal possession of a forged instrument in the second degree, attempted grand larceny in the third degree, identity theft in the first degree and criminal possession of stolen property in the third degree (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a forged instrument in the second degree (Penal Law § 170.25), attempted grand larceny in the third degree (§§ 110.00, 155.35 [1]), identity theft in the first degree (§ 190.80), and two counts of criminal possession of stolen property in the third degree (§ 165.50). We affirm. Even assuming, arguendo, that defendant did not validly waive his right to appeal, we nevertheless conclude that the sentence is not unduly harsh or severe.
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court